DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2, 7, 14, 15 objected to because of the following informalities:
Claim 2: On line 3, “the or each outlet” should recite “the at least one outlet” to coincide with precious recitations of the element. 
Claim 7: On lines 3-4, “the or each outlet” should recite “the at least one outlet” to coincide with precious recitations of the element.
Claim 14: On line 4, “the or each outlet hole” should recite “the at least one outlet” to coincide with precious recitations of the element.
Claim 15: On line 3, “the or each outlet hole” should recite “the at least one outlet” to coincide with precious recitations of the element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the body” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a body”.
Claim 12 recites the limitation “the body” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as reciting “a body of the apparatus”.
Claims 13 and 14 are rejected as depending from rejected claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumholt (WO 2012/139593).
Regarding claim 1, Lumholt discloses an apparatus (device of Fig 1) for injecting material into organic tissue through a layer of skin (Page 1, lines 4-7), the apparatus having; a reservoir (11, Fig 1) for holding a quantity of the material (50, Fig 1), a cannula (13, Fig 1) with at least one outlet (14, Fig 1) adjacent to a free end of the cannula and through which the material from the reservoir is injected into the organic tissue (Page 8, lines 12-16), and a skin surface sensing means (22, Fig 1) (Page 7, lines 33-35; the string is held on the skin and thus senses the relative movement of the device toward and away from the skin); and the apparatus is configured to distribute the material into the organic tissue between; a first depth (depth of cannula 13 shown in Fig 1) in the organic tissue from the surface of the skin, and a second depth (depth of cannula 13 shown in Fig 2) in the organic tissue from the surface of the skin; and the skin surface sensing means controls the rate at which material is expelled from the cannula and into the organic tissue as the free end of the cannula is moved from the first depth and to the second depth (Page 8, lines 9-21).
Regarding claim 2, Lumholt discloses the apparatus is configured such that the rate at which material is expelled through the at least one outlet is proportional to the rate at which the free end of the cannula is moved through the organic tissue (Page 8, lines 9-21; The material is injected at a rate proportional to the rate of unwinding of the string 22. The string is unwound when the cannula moves through the tissue).
Regarding claim 3, Lumholt discloses the skin surface sensing means (22, Fig 1) includes a sensing member having a sensing face (free end of the string 22) configured contact the surface of the skin covering the organic tissue (Page 7, lines 33-35).
Regarding claim 4, Lumholt discloses the sensing face of the sensing member contacts the surface of the skin covering the organic tissue after the free end of the cannula is inserted through the surface of the skin, and when the outlet of the cannula reaches the said first depth (Page 7, lines 33-35; Page 8, lines 6-9; See Fig 1).
Regarding claim 5, Lumholt discloses the sensing face of the sensing member remains butted against the surface of the skin while the cannula is pushed further into the organic tissue (Page 7, lines 33-35; Page 8, lines 23-31; the string or sensing member remains in a fixed position against the skin through repeated insertion and withdrawals of the needle or cannula).
Regarding claim 6, Lumholt discloses the sensing member is mechanically linked to a plunger system of the injection apparatus (Page 7, line 33 - Page 8, lines 4, the string is linked through the rack, gears, and pinion to the plunger 12).
Regarding claim 7, Lumholt discloses the skin surface sensing means (22, Fig 1) is coupled to a plunger of the plunger system, and the plunger is configured to push material out of the reservoir and through the at least one outlet (Page 7, line 33 - Page 8, lines 4; Page 8, lines 10-16).
Regarding claim 8, Lumholt discloses the skin surface sensing means (22, Fig 1) includes an elongate member having a first end (“free end” of the string 22) which includes the sensing member and a second end (end opposite to the free end of the string 22) that is connected to the plunger (Page 7, line 33 - Page 8, lines 4; the second end of the string is at least indirectly connected to the plunger by the rack, gears, and pinion).
Regarding claim 11, Lumholt discloses a body (10, Fig 1) includes a cylinder which forms the reservoir (11, Fig 1) of the apparatus (See Fig 1).
Regarding claim 16, Lumholt discloses a method of injecting material into organic tissue using an injection apparatus (Page 1, lines 4-7), including the steps of; inserting a cannula (13, Fig 1) of the injecting apparatus (device of Fig 1) through a hole in the skin covering the organic tissue (100, Fig 1) (Page 8, line 6), and pushing the cannula into the organic tissue while a skin surface sensing means (22, Fig 1) of the injection apparatus senses the depth of penetration of the cannula from the surface of the skin and into the organic tissue (Page 7, lines 33-35 and Page 8, lines 6-31).
Regarding claim 17, Lumholt discloses the skin surface sensing means (22, Fig 1) controls the rate at which material is expelled from the reservoir and into the organic tissue via the cannula (Page 8, lines 9-21; The material is injected at a rate proportional to the rate of unwinding of the string 22).
Regarding claim 18, Lumholt discloses the skin surface sensing means includes a sensing member having a sensing face (free end of the string 22) configured contact the skin covering the organic tissue (Page 7, lines 33-35).
Regarding claim 19, Lumholt discloses the sensing face (free end of the string 22) of the sensing member remains butted against the skin surface while the cannula is pushed into the organic tissue (Page 7, lines 33-35; Page 8, lines 23-31; the string or sensing member remains in a fixed position against the skin through repeated insertion and withdrawals of the needle or cannula).
Claims 1, 15, 16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumholt (WO 2012/139593). *This rejection relies on a different embodiment of Lumholt to rejection claims 15 and 20
Regarding claim 1, Lumholt discloses an apparatus (device of Fig 7) for injecting material into organic tissue through a layer of skin (Page 1, lines 4-7), the apparatus having; a reservoir (71, Fig 7) for holding a quantity of the material, a cannula (76, Fig 7) with at least one outlet adjacent to a free end of the cannula and through which the material from the reservoir is injected into the organic tissue (See opening in 76, Fig 8), and a skin surface sensing means (“plunger rod”, Page 11, line 34 – Page 12, line 5); and the apparatus is configured to distribute the material into the organic tissue between; a first depth in the organic tissue from the surface of the skin, and a second depth in the organic tissue from the surface of the skin; and the skin surface sensing means controls the rate at which material is expelled from the cannula and into the organic tissue as the free end of the cannula is moved from the first depth and to the second depth (Page 11, lines 19-32; Page 12, lines 11-14; Page 7, lines 34-35; the fixed point is known to the skin).
Regarding claim 15, Lumholt discloses the rate at which material is pushed out through the or each outlet hole is linked to the rate at which the cannula is pushed into the organic tissue (Page 12, lines 11-14; Page 8, lines 9-21; The material is injected at a rate proportional to the rate of movement of the device and cannula toward the skin).
Regarding claim 16, Lumholt discloses a method of injecting material into organic tissue using an injection apparatus (Page 1, lines 4-7), including the steps of; inserting a cannula (76, Fig 7) of the injecting apparatus through a hole in the skin covering the organic tissue, and pushing the cannula into the organic tissue while a skin surface sensing means (“plunger rod”, Page 11, line 34 – Page 12, line 5) of the injection apparatus senses the depth of penetration of the cannula from the surface of the skin and into the organic tissue (Page 11, lines 19-32; Page 12, lines 11-14; Page 7, lines 34-35; the fixed point is known to the skin).
Regarding claim 20, Lumholt discloses the rate at which material is expelled from the cannula is proportional to the rate at which the cannula is moved into the organic tissue (Page 12, lines 11-14; Page 8, lines 9-21; The material is injected at a rate proportional to the rate of movement of the device and cannula toward the skin).
Claims 1, 3, 6, 8, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wade (GB 190905440).
Regarding claim 1, Wade discloses an apparatus (apparatus of Fig 1) for injecting material into organic tissue through a layer of skin (Page 1, lines 35-38), the apparatus having; a reservoir (D, Fig 2) for holding a quantity of the material, a cannula (F, Fig 2) with at least one outlet adjacent to a free end of the cannula and through which the material from the reservoir is injected into the organic tissue (Page 2, lines 13-16), and a skin surface sensing means (E, Fig 2); and the apparatus is configured to distribute the material into the organic tissue between; a first depth in the organic tissue from the surface of the skin, and a second depth in the organic tissue from the surface of the skin; and the skin surface sensing means controls the rate at which material is expelled from the cannula and into the organic tissue as the free end of the cannula is moved from the first depth and to the second depth (Page 1, lines 3-24; material is injected as the needle moves distally from the skin surface sensing means E).
Regarding claim 3, Wade discloses the skin surface sensing means (E, Fig 2) includes a sensing member having a sensing face (distal face of sensing means E) configured contact the surface of the skin covering the organic tissue (Page 1, lines 3-24; the foot E, barrel D, an reservoir C act against the other side of the spring S when the piston P is actuated to puncture the skin and inject the material).
Regarding claim 6, Wade discloses the sensing member (distal face of sensing means E, Fig 2) is mechanically linked to a plunger system of the injection apparatus (See Fig 2; the sensing member is linked to the plunger through the barrel D, reservoir C and Spring S).
Regarding claim 8, Wade discloses the skin surface sensing means (E, Fig 2) includes an elongate member having a first end which includes the sensing member (distal face of sensing means E, Fig 2) and a second end that is connected to the plunger (See Fig 2; skin surface sensing means is connected to the plunger through the barrel D, reservoir C and spring S).
Regarding claim 9, Wade discloses the elongate member of the skin surface sensing means (E, Fig 2) is in the form of a tubular sleeve situated about the cannula (See Fig 2).
Regarding claim 10, Wade discloses the apparatus includes a first biasing means (spring S, Fig 2) that is configured to move the skin surface sensing means (E, Fig 2) towards an extended position relative to a body (B, Fig 2) of the apparatus (Page 1, lines 3-24; the spring causes the device to return to its normal position seen in Fig 2 wherein the skin surface sensing means E is in the extended position).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of 12-14 could either not be found or was not suggested in the prior art of record. Specifically, the prior art of record fails to teach movement of the body toward the organic tissue, and/or initial penetration of the free end of the cannula through a hole in the skin and into the organic tissue, causes the cannula to retract a predetermined amount relative to the body and to close a valve between the reservoir and a material supply line. It would not have been obvious to modify the current art of record without a teaching to do so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783